This appeal presents but one question for our consideration, and that is, as to the admissibility of the evidence of Brantley, a constable who arrested the defendant.
Brantley testified, under objection of the defendant, that "Poss was arrested; there was found soap and baking powder and matches; I told Poss that if he knew about where other articles were, it would be better for him to tell." Counsel for Poss Winston objected to witness testifying to any statement made by Poss. The court allowed witness to testify as to what he did in consequence of said statements.
Defendant, Poss Winston, excepted and witness proceeded to testify "that he found all the articles that Murray had missed, except a piece of white cloth; found them in the garden where      (991) defendant lived. They were buried in the ground under some cabbage. He, Poss, pointed out where other articles were to be found. Poss requested to have this talk with me." Was this testimony admissible, is the question.
The general rule is that, after threats or inducements held out to a defendant, as in this case, "it would be better for him to tell, if he knew, where other articles were," any admission made by him after that, would be incompetent. But there are exceptions to this rule, and it seems to us that this case comes within the exception. This rule is *Page 584 
not intended for the benefit of guilty defendants, but in the interest of truth. And it has been wisely held that simple declarations and admissions, made under such inducements, are so unreliable that the law will exclude them from the consideration of the jury. But it seems also to be well settled, that any facts ascertained in consequence of such declarations or confessions are admissible in evidence. And the declarations, connected with and explaining such facts, being considered a part of the res gestae, are also admissible. As in this case the defendant's going with the officer, a distance of a half mile, and pointing out the articles stolen, and telling the officer where other articles were concealed, and the officer finding the articles, as stated by the defendant, are admissible in evidence. The reason of the rule for excluding such admissions as are induced by promises and hopes of favor, ceases in such cases as this, as there can be no mistake as to the truth of the fact that the goods were found where he said they were, and where he pointed them out to Brantley.
This doctrine is well settled in this State. S. v. Garrett, 71 (992) N.C. 85; S. v. Lindsay, 78 N.C. 499, and authorities there cited.
These cases, especially Lindsay's case, fully sustain the ruling of the court below, and we cannot sustain defendant's exception, without overruling these cases, which we have no disposition to do as, in our opinion, they are founded on just principles and sound reasoning.
Affirmed.
Cited: S. v. Lowry, 170 N.C. 733.